743 N.W.2d 564 (2008)
Benjamin LINK, Plaintiff-Appellee,
v.
THOMAS ELECTRIC, L.L.C., and Associated Builders & Contractors of Michigan Fund, Defendants-Appellants.
Docket No. 134958. COA No. 276745.
Supreme Court of Michigan.
January 24, 2008.
On order of the Court, the application for leave to appeal the August 20, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the ruling of the Worker's Compensation Appellate Commission (WCAC) that the magistrate's order does not provide for an offset to the plaintiff's worker's compensation benefits except in the case of actual earnings. The magistrate's order incorporated by reference all the rulings in his attached opinion. Because that opinion clearly gives the employer credit for the plaintiff's ability to earn $8.00 an hour, 25 hours per week, the WCAC clearly erred in ruling that the magistrate's order did not grant such credit. We REMAND this case to the WCAC for plenary consideration of the plaintiff's cross-appeal.
We do not retain jurisdiction.